      Case 6:20-cr-00221-LSC-JHE Document 1 Filed 07/28/20 Page 1 of 23                  FILED
                                                                                 2020 Jul-31 AM 10:51
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                                                                PFE/CDM/DBL/EJC
                                                                GJ # 25 (August 2020)


           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF ALABAMA
                          JASPER DIVISION

UNITED STATES OF AMERICA                      )
                                              )
      v.                                      )   CASE NO. _____
                                              )
MICHELLE MARTINE JACKSON,                     )   18 U.S.C. §§ 2, 371, 1341,
                                              )   1347, 1349
                                              )   42 U.S.C. § 1320a-7b(b)(1)
                                              )
      Defendant.                              )

                                    INDICTMENT

The Grand Jury charges that:

      At all times relevant to this Indictment:

                                INTRODUCTION

 I.   DEFENDANT AND RELATED ENTITIES AND INDIVIDUALS
            Northside Pharmacy, LLC (“Northside”) was an Alabama pharmacy

located in Russellville, Alabama.

            Global Medical Equipment and Supplies, Inc. (“GMES”) was an

Alabama durable medical equipment company and pharmacy located in Haleyville,

Alabama.




                                          1
      Case 6:20-cr-00221-LSC-JHE Document 1 Filed 07/28/20 Page 2 of 23




              In or about November 2014, Northside and GMES began operating

together as Northside Pharmacy d/b/a Global Compounding Pharmacy (“Global”).

Global described itself as “one of the top three largest compounding pharmacies in

the United States.” Global employed sales representatives located throughout the

United States, who generated prescriptions from doctors, physician assistants, nurse

practitioners, and other licensed prescribers (“Prescribers”).

              Global also operated and sought to operate through multiple other

pharmacies, which included Carrollton Pharmacy d/b/a The Prescription Shop

(“TPS”), located in Haleyville, Alabama.

              Bonita Amonett was an outside sales representative for Global and

Global affiliated pharmacy TPS, and was based in Mobile, Alabama. Global paid

Amonett a base salary and varying commissions for each prescription she generated,

including refills.

              Defendant JACKSON was a physician in Mobile, Alabama. Amonett

called on Defendant JACKSON on behalf of Global and received a commission

from Global on prescriptions written by Defendant JACKSON.               Defendant

JACKSON also operated a weight-loss clinic where Amonett worked without pay.

              Brandy Lunsford was a nurse practitioner who worked in the same

office as Defendant JACKSON until in or about March 2015. Lunsford was also a

                                           2
      Case 6:20-cr-00221-LSC-JHE Document 1 Filed 07/28/20 Page 3 of 23




co-owner of the weight-loss clinic with Defendant JACKSON until JACKSON

bought out her interest in or about July 2015. Amonett also called on Lunsford on

behalf of Global and received a commission from Global on prescriptions written by

Lunsford.

    II.      PHARMACEUTICAL SERVICES & BILLING

             Compounded drugs are a customized combination of medicines

initiated and prescribed by a Prescriber such as a doctor, physician’s assistant, or

nurse practitioner, based upon the Prescriber-patient relationship and taking into

consideration the particular patient’s diagnoses, medical condition, individual health

factors, and reaction to other medications.        A Prescriber typically issues a

prescription for these medications after determining that commercially available

medications are not as beneficial to the patient or may be inappropriate and/or

harmful to the patient. The ingredients of such compounded medication are mixed

together by the compounder in the exact strength and dosage required by an

individual patient.

             The U.S. Food and Drug Administration (“FDA”) offers examples of

when drugs would be compounded, including: (a) if a patient has an allergy and

needs a medication to be made without a certain dye preservative; and (b) if an




                                          3
      Case 6:20-cr-00221-LSC-JHE Document 1 Filed 07/28/20 Page 4 of 23




elderly patient or child cannot swallow a pill and needs a medicine in a liquid form

that is not otherwise available.

             Due to the unique and individualized nature of compounded

medications, such medications are neither commercially available nor distributed in

mass quantities.

             Because compounded pharmaceuticals are custom made to fit the

unique needs of each patient, the FDA does not pre-approve compounded

medications and therefore does not verify the safety or effectiveness of compounded

drugs prior to dispensing. In Alabama, the Alabama Board of Pharmacy regulates

the practice of pharmacy, including pharmacy compounding.

             Manufactured drugs and pre-manufactured drugs are mass-produced

for use by a large population of patients. They are not compounded to meet the

needs of a specific patient. Manufactured drugs may include prescription topical

products, pain patches, and pain sprays.

             Various entities, government and private, offer prescription drug

benefits, including for compounded and manufactured drugs, as part of health

insurance plans. Individuals who have health coverage with health insurance plans

are often referred to as beneficiaries.




                                           4
      Case 6:20-cr-00221-LSC-JHE Document 1 Filed 07/28/20 Page 5 of 23




             Health insurance plans include the following: (a) Blue Cross Blue

Shield of Alabama (“BCBSAL”), a private plan providing drug insurance coverage

in Alabama and elsewhere; (b) Cigna, a private plan providing drug insurance

coverage in Alabama and elsewhere; (c) Medicare, a federally funded plan that

provides free or below-cost health care benefits to certain individuals, primarily the

elderly, blind, and disabled, and Part D of which subsidizes the costs of certain

prescription drugs; (d) TRICARE, a health care program of the United States

Department of Defense (“DOD”) Military Health System that provides drug

insurance coverage for DOD beneficiaries worldwide, including active duty service

members, National Guard and Reserve members, retirees, their families, and

survivors; and (e) The Civilian Health and Medical Program of the Department of

Veterans Affairs (“CHAMPVA”), a health care program administered by the

Veterans Health Administration Office of Community Care that provides health care

coverage to the spouses, widow(er)s, and children of veterans who are permanently

and totally disabled due to a service-connected disability, or died of a service-

connected disability, or died on active duty and the dependents are not otherwise

eligible for TRICARE benefits.

             BCBSAL, Cigna, Medicare, TRICARE, CHAMPVA, and other health

insurance plans are “health care benefit programs” as that term is defined by Title

                                          5
      Case 6:20-cr-00221-LSC-JHE Document 1 Filed 07/28/20 Page 6 of 23




18, United States Code, Section 24(b), and used in Title 18, United States Code,

Section 1347.

             Pharmacy Benefit Managers (“PBMs”) and Pharmacy Services

Administrative Organizations (“PSAOs”) are third-party administrators of health

insurance prescription drug plans, and act on their behalf. A PBM typically contracts

directly with a health insurance plan to provide billing, auditing, and other services.

A PSAO typically contracts with a PBM such that PSAO member pharmacies may

participate in a PBM network, i.e., are eligible to bill the health insurance plans with

which the PBM contracts.

             When dispensing drugs, pharmacies bill beneficiaries’ health insurance

plans such as BCBSAL, Cigna, Medicare, TRICARE, and CHAMPVA, typically

through these entities’ third-party administrators.

             A pharmacy could become eligible to bill a health insurance plan by

joining a PBM’s pharmacy network through an agreement with a PBM or PSAO. If

a pharmacy joins a PBM network through an agreement with a PSAO, it agrees to

be bound by the terms of the agreement between the PSAO and the PBM.

             PBMs include the following: (a) Prime Therapeutics (“Prime”), a PBM

for BCBSAL and other health care benefit programs; (b) CVS/Caremark, a PBM for

Medicare and other health care benefit programs; (c) Express Scripts Inc. (“ESI”), a

                                           6
      Case 6:20-cr-00221-LSC-JHE Document 1 Filed 07/28/20 Page 7 of 23




PBM for TRICARE and other health care benefit programs; and (d) Optum Rx, a

PBM for CHAMPVA, Cigna, and other health care benefit programs. Prime,

CVS/Caremark, ESI, MedImpact, and Optum Rx are “health care benefit programs,”

as defined by Title 18, United States Code, Section 24(b), and as that term is used in

Title 18, United States Code, Section 1347.           Prime, CVS/Caremark, ESI,

MedImpact, and Optum Rx are collectively hereafter referred to as the VICTIM

PBMs.

             To become a network pharmacy, a pharmacy agrees that when

submitting claims for prescriptions, it will comply with all applicable State and

Federal laws, specifically including those addressing fraud, waste, and abuse; and

will comply with the PBMs’ rules and regulations. The rules and regulations that

are material to the PBMs’ decision to pay for claims submitted by a pharmacy

include prohibitions against submitting claims for invalid and medically unnecessary

prescriptions, submitting claims in a way that bypasses PBM billing safeguards,

paying kickbacks, and routinely waiving and discounting patient co-pays. PBMs

require pharmacies to collect co-pays, typically a fixed amount, from patients, in

part so that the patient is financially motivated to decline medically unnecessary or

otherwise fraudulent prescriptions.




                                          7
      Case 6:20-cr-00221-LSC-JHE Document 1 Filed 07/28/20 Page 8 of 23




                                       Count 1
         [Conspiracy to Pay and Receive Kickbacks: 18 U.S.C. § 371 (42 U.S.C.
                               § 1320a-7b(b)(1))]

              Paragraphs 1 to 20 of the Introduction of this Indictment are fully

incorporated as though set forth herein.

                                   THE CONSPIRACY

              Beginning at least in or about December 2014 and continuing until at

least in or about February 2016, the exact dates being unknown, within Winston

County in the Northern District of Alabama, and elsewhere, defendant MICHELLE

MARTINE JACKSON, knowingly and willfully conspired, combined, and agreed

with Bonita Amonett and Brandy Lunsford and others known and unknown to the

Grand Jury:

       a.     to violate Title 42, United States Code, Section 1320a-7b(b)(1), by
knowingly and willfully soliciting and receiving remuneration, specifically,
kickbacks, cash, and bribes, directly and indirectly, overtly and covertly, in return
for: referring individuals for the furnishing and arranging for the furnishing of any
item and service for which payment may be made in whole or in part by a federal
health care program, that is, Medicare, TRICARE, and CHAMPVA; and for the
purchasing, leasing, ordering, and arranging for and recommending the purchasing,
leasing, and ordering of any good, item, and service for which payment may be made
in whole and in part by a federal health care program, that is, Medicare, TRICARE,
and CHAMPVA; and

       b.    to violate Title 42, United States Code, Section 1320a-7b(b)(2), by
knowingly and willfully offering and paying remuneration, specifically, kickbacks,
cash, and bribes, directly and indirectly, overtly and covertly to a person to induce
the person to: refer individuals for the furnishing and arranging for the furnishing of
any item and service for which payment may be made in whole or in part by a federal
                                           8
      Case 6:20-cr-00221-LSC-JHE Document 1 Filed 07/28/20 Page 9 of 23




health care program, that is, Medicare, TRICARE, and CHAMPVA; and for the
purchasing, leasing, ordering, and arranging for and recommending the purchasing,
leasing, and ordering of any good, item, and service for which payment may be made
in whole and in part by a federal health care program, that is, Medicare, TRICARE,
and CHAMPVA.

                          PURPOSE OF THE CONSPIRACY

             It was a purpose of the conspiracy for defendant MICHELLE

MARTINE JACKSON, and other co-conspirators, such as Bonita Amonett and

Brandy Lunsford, and others known and unknown to the Grand Jury to unlawfully

enrich themselves and others by offering and soliciting and paying and receiving

kickbacks and bribes in exchange for the referral of Medicare, TRICARE, and

CHAMPVA beneficiaries for whom Global and Global affiliated pharmacies

submitted claims to Medicare, TRICARE, and CHAMPVA.

                  MANNER AND MEANS OF THE CONSPIRACY

             It was a part of the conspiracy that Bonita Amonett made cash payments

to Defendant JACKSON and Brandy Lunsford to induce them to write

prescriptions, including prescriptions for Medicare, TRICARE, and CHAMPVA

beneficiaries, to be filled by Global and Global affiliated pharmacies.

             It was a further part of the conspiracy that Bonita Amonett made

indirect payments to Defendant JACKSON by working without pay at Defendant

JACKSON’s weight-loss clinic to induce her to write prescriptions, including

                                          9
     Case 6:20-cr-00221-LSC-JHE Document 1 Filed 07/28/20 Page 10 of 23




prescriptions for Medicare, TRICARE, and CHAMPVA beneficiaries, to be filled

by Global and Global affiliated pharmacies. .

             It was a further part of the conspiracy that based on these direct and

indirect payments, Defendant JACKSON wrote prescriptions for Medicare,

TRICARE, and CHAMPVA beneficiaries to be filled by Global and Global

affiliated pharmacies.

                                  OVERT ACTS

             In furtherance of the conspiracy and to achieve the objects thereof,

defendant MICHELLE MARTINE JACKSON, and other co-conspirators, such

as Bonita Amonett and Brandy Lunsford, and others known and unknown to the

Grand Jury, committed and caused to be committed the following acts in furtherance

of the conspiracy, among others, in the Northern District of Alabama and elsewhere:

             On or about August, 31, 2015, Defendant JACKSON issued a

prescription for S.P., a CHAMPVA beneficiary, for metabolic supplements.

             On or about December 4, 2015, Bonita Amonett received an

approximately $17,000 payment, which included her commission, from Global as a

direct deposit to her personal bank account.

             On or about December 4, 2015, Bonita Amonett made a $7,000 cash

withdrawal from her personal bank account.

                                         10
     Case 6:20-cr-00221-LSC-JHE Document 1 Filed 07/28/20 Page 11 of 23




              On or about December 4, 2015, Bonita Amonett delivered that cash to

Defendant JACKSON as a payment for the Global prescriptions the prescriber had

written.

           All in violation of Title 18, United States Code, Section 371.

                                      Count 2
                 [Conspiracy: 18 U.S.C. § 1349 (18 U.S.C. §§ 1341, 1347)]

              Paragraphs 1 to 20 of the Introduction of this Indictment are fully

incorporated as though set forth herein.

                                   THE CONSPIRACY

              Beginning at least in or about December 2014 and continuing until at

least in or about February 2016, the exact dates being unknown, within Winston

County in the Northern District of Alabama, and elsewhere, defendant MICHELLE

MARTINE JACKSON, knowingly and willfully conspired, combined, and agreed

with Bonita Amonett and Brandy Lunsford and others known and unknown to the

Grand Jury:

       a.     to execute and attempt to execute a scheme and artifice to defraud
health care benefit programs affecting commerce, as defined in Title 18, United
States Code, Section 24(b), that is, Prime, CVS/Caremark, ESI, MedImpact, and
Optum Rx (the VICTIM PBMs), and others, and to obtain, by means of materially
false and fraudulent pretenses, representations, and promises, money and property
owned by, and under the custody and control of said health care benefit programs,
in connection with the delivery and payment for health care benefits, items and
services, in violation of Title 18, United States Code, Section 1347; and

                                           11
     Case 6:20-cr-00221-LSC-JHE Document 1 Filed 07/28/20 Page 12 of 23




      b.     to devise and intend to devise a scheme and artifice to defraud Prime,
CVS/Caremark, ESI, MedImpact, and Optum Rx (the VICTIM PBMs), and
others, and to obtain money and property belonging to Prime, CVS/Caremark, ESI,
MedImpact, and Optum Rx, and others, by means of materially false and fraudulent
pretenses, representations, and promises, and for the purpose of executing such
scheme and artifice and attempting to do so, to place in any post office and
authorized depository for mail matter, a matter and thing to be sent and delivered by
the United States Postal Service, and to deposit and cause to be deposited a matter
and thing to be sent and delivered by private and commercial interstate carriers,
including UPS, in violation of Title 18 United States Code, Section 1341.

                          PURPOSE OF THE CONSPIRACY

             It was a purpose of the conspiracy for defendant MICHELLE

MARTINE JACKSON, and other co-conspirators, such as Bonita Amonett and

Brandy Lunsford, and others known and unknown to the Grand Jury to unlawfully

enrich themselves and others by, among other things: (a) generating prescriptions to

be filled by Global and its Global affiliated pharmacies using false and fraudulent

means; and (b) submitting and causing the submission of prescription claims to the

VICTIM PBMs based upon materially false and fraudulent pretenses,

representations, and promises.

                  MANNER AND MEANS OF THE CONSPIRACY

             It was a part of the conspiracy that Bonita Amonett made direct cash

and other payments to Defendant JACKSON and Brandy Lunsford to induce them

to write prescriptions to be filled by Global and Global affiliated pharmacies.


                                         12
        Case 6:20-cr-00221-LSC-JHE Document 1 Filed 07/28/20 Page 13 of 23




              It was a further part of the conspiracy that Bonita Amonett made

indirect payments to Defendant JACKSON to induce her to write prescriptions to

be filled by Global and Global affiliated pharmacies. This included Bonita Amonett

working without pay at Defendant JACKSON’s weight-loss clinic.

              It was a further part of the conspiracy that so incentivized to issue

prescriptions, Defendant JACKSON issued prescriptions for drugs that were not

medically necessary, including for multiple medically unnecessary refills. The

prescriptions Defendant JACKSON issued included prescriptions for: Bonita

Amonett and her family and friends; individuals with whom Defendant JACKSON

did not have a doctor-patient relationship; and individuals who were patients of

Defendant JACKSON but had no medical need for the items prescribed including

family members of Defendant JACKSON’s staff.

              It was a further part of the conspiracy that Bonita Amonett provided

Defendant JACKSON with preprinted prescription forms that listed multiple

purportedly personalized compounded drugs and manufactured drugs.

              It was a further part of the conspiracy that Defendant JACKSON pre-

signed blank Global prescription forms. In doing so, she enabled co-conspirators to

issue prescriptions under her name simply by checking boxes on the prescription

form.

                                         13
     Case 6:20-cr-00221-LSC-JHE Document 1 Filed 07/28/20 Page 14 of 23




            It was a further part of the conspiracy that members of Global’s

management instructed Global employees, including Bonita Amonett, to obtain

high-reimbursing but medically unnecessary prescriptions for themselves, family

members, friends, and patients, and paid them a commission for each prescription

they obtained that Global successfully billed.     These “directed prescriptions”

included: various manufactured drugs including: (i) Silapak (also known as

PharmaPak), and advertised as treating various skin conditions; (ii) Active Prep Kit

II, advertised as treating mild to moderate pain, muscle spasms, and tenderness; and

(iii) Lidocin, advertised as treating inflammation and pain. Global’s marketing

materials stated that Silapak was contraindicated for children and pregnant women.

            It was a further part of the conspiracy that to generate prescriptions,

Defendant JACKSON wrote prescriptions for high-reimbursing but medically

unnecessary prescriptions, including for Bonita Amonett and her family members,

for other individuals who Defendant JACKSON never saw as patients, and for

individuals who were patients of Defendant JACKSON but had no medical need

for the items prescribed including family members of Defendant JACKSON’s staff.

            It was a further part of the conspiracy that Global paid Bonita Amonett

a commission for each prescription she obtained that Global successfully billed. .




                                        14
     Case 6:20-cr-00221-LSC-JHE Document 1 Filed 07/28/20 Page 15 of 23




             It was a further part of the conspiracy that to maximize the revenue and

commissions on prescriptions, Defendant JACKSON authorized Global and its

Affiliate Pharmacies to automatically refill prescriptions regardless of whether

patients needed or requested refills. This and other fraudulent practices frequently

resulted in beneficiaries simply discarding in the trash the unnecessary drugs they

received.

             It was a further part of the conspiracy that to incentivize beneficiaries

to obtain and retain Global’s medically unnecessary drugs, co-conspirators routinely

waived beneficiaries’ co-pays. This included by Defendant JACKSON telling

beneficiaries that there would be no co-pay or out of pocket cost to them.

             It was a further part of the conspiracy that in reliance on those and other

false and fraudulent pretenses and representations, Global and Global affiliated

pharmacies were paid by insurers/PBMs over $3 million for prescriptions issued by

Defendant JACKSON.

             It was a further part of the conspiracy that the Defendant JACKSON

and other co-conspirators caused Global and Global affiliated pharmacies to ship

drugs and other items from pharmacy locations to beneficiaries using the United

States Postal Service (“USPS”) and private and commercial interstate carriers such

as United Parcel Service (“UPS”).

                                          15
     Case 6:20-cr-00221-LSC-JHE Document 1 Filed 07/28/20 Page 16 of 23




                          ACTS IN FURTHERANCE

            In furtherance of the conspiracy and to achieve the objects thereof,

defendant MICHELLE MARTINE JACKSON, Bonita Amonett, Brandy

Lunsford, and others known and unknown to the Grand Jury, committed and caused

to be committed the following acts in furtherance of the conspiracy, among others,

in the Northern District of Alabama and elsewhere:

            On or about August 10, 2015, Defendant JACKSON issued medically

unnecessary prescriptions for patient B.E., a family member of Bonita Amonett, for

Silapak, Lidocin, and Active Prep Kit.      Defendant JACKSON prescribed the

Silapak, which was contraindicated for pregnant women, even though Defendant

JACKSON was aware B.E. was pregnant.

            On or about August 18, 2015, Defendant JACKSON issued identical

medically unnecessary prescriptions for Bonita Amonett and two of her children,

G.A. and M.D., for Silapak, Medi-Derm, and Lidocin.

            On or about August 19, 2015, Global mailed prescriptions to G.A. from

its Haleyville, Alabama, location to Bonita Amonett’s home address by UPS.

            On or about August 19, 2015, Global mailed prescriptions to M.D. from

its Haleyville, Alabama, location to Bonita Amonett’s home address by UPS.




                                       16
     Case 6:20-cr-00221-LSC-JHE Document 1 Filed 07/28/20 Page 17 of 23




             On or about August 26, 2015, Defendant JACKSON issued medically

unnecessary prescriptions for K.H., a friend of Bonita Amonett, for Medi-Derm and

Lidocin.

             On October 27, 2015, Defendant JACKSON issued medically

unnecessary prescriptions for B.D. for two separate pain sprays and a pain patch.

             On or about January 15, 2016, Defendant JACKSON issued identical

prescriptions for over 80 separate patients for: (1) Diclofenac Sodium Gel; (2)

Lidocaine USP Ointment; and (3) a compound for muscular pain.

             On or about January 15, 2016, Defendant JACKSON issued three

medically unnecessary prescriptions for S.M. for: (1) Diclofenac Sodium Gel; (2)

Lidocaine USP Ointment; and (3) a compound for muscular pain.

      All in violation of Title 18, United States Code, Section 1349.

                               Counts 3 through 9
                          [Health Care Fraud: 18 U.S.C. § 1347]

             Paragraphs 1 to 20 of the Introduction of this Indictment are fully

incorporated as though set forth herein.

             Beginning at least in or about December 2014 and continuing until at

least in or about February 2016, within Winston County in the Northern District of

Alabama, and elsewhere, the defendant MICHELLE MARTINE JACKSON did

knowingly and willfully execute and attempt to execute a scheme and artifice to
                                           17
     Case 6:20-cr-00221-LSC-JHE Document 1 Filed 07/28/20 Page 18 of 23




defraud a health care benefit program affecting commerce, as defined in Title 18,

United States Code, Section 24(b), that is, Prime, CVS/Caremark, ESI,

MedImpact, and Optum Rx (the VICTIM PBMs), and others, and to obtain, by

means of materially false and fraudulent pretenses, representations, and promises,

money and property owned by and under the custody and control of these and other

health care benefit programs, in connection with the delivery of and payment for

health care benefits, items, and services.

                    PURPOSE OF THE SCHEME AND ARTIFICE

             Paragraph 34 of this Indictment is realleged and incorporated by

reference as though fully set forth herein as the description of the purpose of the

health care fraud scheme and artifice.

                            THE SCHEME AND ARTIFICE

             Paragraph 35 of this Indictment is hereby incorporated by reference as

though fully set forth herein, with the words “It was a part of the scheme and artifice”

replacing “It was a part of the conspiracy” at the beginning of the paragraph.

Paragraphs 36 to 46 are hereby incorporated by reference as though fully set forth

herein, with the words, “It was a further part of the scheme and artifice” replacing

“It was a further part of the conspiracy” at the start of each paragraph.




                                             18
     Case 6:20-cr-00221-LSC-JHE Document 1 Filed 07/28/20 Page 19 of 23




            ACTS IN EXECUTION OF THE SCHEME AND ARTIFICE

             On or about the dates set forth below for each Count listed in the table

below, each such date constituting a separate count of this Indictment, in Winston

County within the Northern District of Alabama, and elsewhere, defendant

MICHELLE MARTINE JACKSON, in connection with the delivery of and

payment for health care benefits, items, and services, did knowingly and willfully

execute and attempt to execute the above-described scheme and artifice to defraud a

health care benefit program affecting commerce, that is, the VICTIM PBMs, and

to obtain, by means of materially false and fraudulent pretenses, representations, and

promises (including that the prescriptions were medically necessary), money and

property owned by, and under the custody and control of, said VICTIM PBMs.

             The allegations of paragraphs 57 to 60 above are realleged for each of

Counts 2 through 10 below, as though fully set forth therein, when, on or about the

dates set forth below in the table below, defendant MICHELLE MARTINE

JACKSON did cause the submission of prescription payment claims through Global

and Global affiliated pharmacies to the VICTIM PBMs, and cause the payment of

these prescription claims by the VICTIM PBMs (with the health insurance plan

listed in a parenthetical) of the following prescription drugs:




                                          19
          Case 6:20-cr-00221-LSC-JHE Document 1 Filed 07/28/20 Page 20 of 23




Count    RX #      Drug      Patient Healthcare      Approx.       Approx.     Approx.
                                       Benefit       Date          Amount      Amount
                                      Program        Submitted     Submitted   Paid
3       6266133 Silapak      Bonita  Prime           August 18,    $5,184      $4,403
                             Amonett (BCBSAL)        2015
4       6266140 Silapak      G.A.    Prime           August 18,    $5,184      $4,343
                                     (BCBSAL)        2015
5       6266117 Silapak      M.D.    Prime           August 18,    $5,184      $4,343
                                     (BCBSAL)        2015
6       6268493 Medi-        K.H.    Prime           August 26,    $802        $555
                 Derm                (BCBSAL)        2015
7       6268494 Lidocin      K.H.    Prime           August 26,    $2431       $1,941
                 Gel                 (BCBSAL)        2015
8       N/A      Pain        B.D.    Prime           October 27,   N/A         N/A
        (Attempt Spray               (BCBSAL)        2015          (Attempt)   (Attempt)
        )
9       110561 Lidocaine S.M.          PBM           January 19, $3,124        $997
                                       (Cigna        2016
                                       Health
                                       Spring)

           All in violation of Title 18, United States Code, Sections 1347 and 2.

                                 Counts 10 through 11
                 [Aggravated Identity Theft: 18 U.S.C. §§ 1028A(a)(1), 2]

                 Paragraphs 1 to 20 of the Introduction to this Indictment are fully

    incorporated as though set forth herein.

                 On or about the date set forth below for each Count listed in the table

    below, each such date constituting a separate count of this Indictment, within

    Winston County in the Northern District of Alabama, and elsewhere, defendant

    MICHELLE MARTINE JACKSON knowingly transferred and possessed and

    used, without lawful authority; and aided, abetted, counseled, commanded, induced,
                                               20
        Case 6:20-cr-00221-LSC-JHE Document 1 Filed 07/28/20 Page 21 of 23




and procured and willfully caused the commission of the knowing transfer and

possession and use, without lawful authority of; the means of identification listed in

the table below of other actual persons, more specifically identified below for each

actual person, knowing that each means of identification was that of an actual person,

during and in relation to committing health care fraud as charged in Counts Eight

and Nine of this Indictment.

   Count        Means of          Drug            Rx. #     Approx.     Approx.
              Identification                              Prescription Amount
                                                              Date        Paid
   10          Name: B.D.       Pain Spray    N/A         October 27, N/A
                 D.O.B.:                      (Attempt)   2015         (Attempt)
               _____1984
   11          Name: S.M.        Lidocaine    110561      January   15, $997
                 D.O.B.:                                  2016
               _____1970/

         All in violation of Title 18, United States Code, Sections 1028A, 1028(d)(7),

and 2.

                               NOTICE OF FORFEITURE

         1.    The allegations in COUNT ONE through COUNT NINE of this

Indictment are hereby re-alleged and incorporated by reference for the purpose of

alleging forfeiture pursuant to Title 18, United States Code, Section 982(a)(7).

         2.    Upon conviction of the offenses set forth in COUNT ONE through

COUNT NINE of this Indictment, the defendant

                        MICHELLE MARTINE JACKSON,
                                             21
     Case 6:20-cr-00221-LSC-JHE Document 1 Filed 07/28/20 Page 22 of 23




shall forfeit to the United States of America,

                    pursuant to Title 18, United States Code, Section 982(a)(7), any

                    property, real or personal, that constitutes or is derived, directly

                    or indirectly, from gross proceeds traceable to the commission of

                    the health care fraud offenses charged in Counts ONE through

                    NINE of this indictment.

      3.     The property to be forfeited includes but is not limited to a forfeiture

money judgment.

      4.     If any of the property described above, as a result of any act or omission

of the defendant:

                a. cannot be located upon the exercise of due diligence;

                b. has been transferred or sold to, or deposited with, a third party;

                c. has been placed beyond the jurisdiction of the court;

                d. has been substantially diminished in value; or

                e. has been commingled with other property which cannot be

                    divided without difficulty,

the United States of America shall be entitled to forfeiture of substitute property

pursuant to Title 21, United States Code, Section 853(p), as incorporated by Title

28, United States Code, Section 2461(c).
                                          22
    Case 6:20-cr-00221-LSC-JHE Document 1 Filed 07/28/20 Page 23 of 23




    All pursuant to 18 U.S.C. § 982(a)(7).

A TRUE BILL.



/s/ Electronic Signature
FOREPERSON OF THE GRAND JURY
                                             PRIM F. ESCALONA
                                             United States Attorney



                                             /s/ Electronic Signature        .
                                             DON B. LONG
                                             Assistant United States Attorney



                                             /s/ Electronic Signature        .
                                             EDWARD J. CANTER
                                             Assistant United States Attorney




                                      23
